                                  1

                                  2                              IN THE UNITED STATES DISTRICT COURT

                                  3                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  4

                                  5      JOHN SCHULZ,                                    Case No. 19-cv-02134-MMC
                                                         Plaintiff,                      ORDER GRANTING DEFENDANTS'
                                  6
                                                                                         MOTION TO DISMISS; SETTING
                                                   v.                                    DEADLINE FOR PLAINTIFF TO FILE
                                  7
                                                                                         SECOND AMENDED COMPLAINT
                                  8      BAY AREA MOTIVATE, LLC, et al.,
                                                                                         Re: Dkt. No. 16
                                                         Defendants.
                                  9

                                  10

                                  11          Before the Court is the "Motion to Dismiss Under Rules 12(b)(1) and 12(b)(6),"

                                  12   filed June 14, 2019, on behalf of defendants Bay Area Motivate, LLC ("Motivate LLC"),
Northern District of California
 United States District Court




                                  13   Motivate International, Inc. ("Motivate Inc."), Lyft, Inc. ("Lyft"), Metropolitan Transportation

                                  14   Commission ("MTC"), and City and County of San Francisco ("San Francisco"). Plaintiff

                                  15   John Schulz ("Schulz") has filed opposition, to which defendants have replied. Having

                                  16   read and considered the papers filed in support of and in opposition to the motion, the

                                  17   Court rules as follows.1

                                  18                                          BACKGROUND

                                  19          Schulz alleges he is "disabled by quadriplegia" (see First Amended Complaint

                                  20   ("FAC") ¶ 1), and, as a result, "requires the use of a wheelchair for locomotion" (see FAC

                                  21   ¶ 6), "has no use of his legs" (see FAC ¶ 1), "cannot walk or stand without use of mobility

                                  22   assistance devices" (see id.), and cannot "ride a standard two-wheeled bicycle" (see id.).

                                  23          Schulz alleges that, under a "public-private partnership," defendants MTC and

                                  24   Motivate LLC entered into a "Program Agreement," under which Motivate LLC "would

                                  25   'design, build, operate, maintain, and market a network of publicly available bicycles in a

                                  26   bikeshare system within the cities of Berkeley, Emeryville, Oakland, [defendant] San

                                  27
                                              1
                                  28              By order filed August 13, 2019, the Court took the matter under submission.
                                  1    Francisco, and San Jose'" (see FAC ¶ 13 (quoting Program Agreement)), and that each

                                  2    of those cities entered into a "Coordination Agreement" with MTC and Motivate LLC,

                                  3    which contract "set out the 'organizational, management, and operational structure' for

                                  4    the development of the bikeshare systems" (see FAC ¶ 14 (quoting Coordination

                                  5    Agreement)).2 As a result of these agreements, Schulz alleges, a "Bay Area Bike Share

                                  6    Program known as 'Ford GoBike'" was created, which program is operated in San

                                  7    Francisco by Motivative LLC, Motivate, Inc., and Lyft (hereinafter, "Motivate

                                  8    Defendants"). (See FAC ¶ 1.)

                                  9           The Program Agreement, as noted, provides that Motivate LLC will make

                                  10   "bicycles" available. (See FAC ¶ 13; Lee Decl. Ex. 1 at 1.) Both the Program Agreement

                                  11   and the Coordination Agreement define "Bicycle" as "a vehicle with pedals and with 2

                                  12   wheels held in a frame and aligned one behind the other and steered with a steering
Northern District of California
 United States District Court




                                  13   wheel as further described in Appendix D." (See Lee Decl. Ex. 1 at 3, Ex. 2 at 2.)3

                                  14   Schulz alleges the only bicycles available under the "San Francisco Bikeshare Program"

                                  15   are the "standard two-wheeled" bicycles defined in defendants' "contract," i.e., the

                                  16   Program Agreement and Coordination Agreement (see FAC ¶¶ 17, 18, 20), although,

                                  17   according to Schulz, the Motivate Defendants do provide, as part of the Oakland

                                  18   Bikeshare Program, "accessible bike alternatives" (see FAC ¶¶ 1 and n.1).

                                  19          Schulz alleges that, in May 2018, he wished to "spend the weekend biking around

                                  20   the City with a nondisabled friend" and had "hope[d]" to make use of the San Francisco

                                  21   Bikeshare Program (see FAC ¶ 24), but that he and his friend were "forced to cancel their

                                  22
                                              2
                                  23           Defendants have offered copies of the Program Agreement and Coordination
                                       Agreement. (See Lee Decl. Exs. 1, 2.) As Schulz has not challenged the authenticity of
                                  24   either such document, the Court takes judicial notice of the contents of those
                                       agreements. See Branch v. Tunnell, 14 F.3d 449, 453-54 (9th Cir. 1994) (holding district
                                  25   court may take judicial notice of document not attached to complaint, where "complaint
                                       specifically refers to the document" and plaintiff does not challenge authenticity of
                                  26   document).
                                              3
                                  27           Appendix D to the Program Agreement requires the bicycles to have additional
                                       features, such as a "[s]tep through design," a "bell," and "[f]ront and rear hand brakes."
                                  28   (See id. Ex. 1 at D-3.)

                                                                                    2
                                  1    plans," as Schulz was "unable to use any of the two-wheeled bikes in the Bikeshare fleet"

                                  2    (see FAC ¶ 26). Schulz also alleges that he has "since been deterred from using the

                                  3    [San Francisco] Bikeshare Program." (See id.)

                                  4           Based on the above allegations, Schulz asserts eight causes of action, four arising

                                  5    under the Americans with Disabilities Act ("ADA"), one under the federal Rehabilitation

                                  6    Act, and three under state law.

                                  7                                            DISCUSSION

                                  8           Defendants argue that Schulz has failed to plead sufficient facts to establish his

                                  9    standing to assert the claims in the FAC, and, in the alternative, that he has failed to

                                  10   plead sufficient facts to state a cognizable claim.

                                  11   A. Standing

                                  12          To establish standing, a plaintiff must show he "(1) suffered an injury in fact,
Northern District of California
 United States District Court




                                  13   (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely

                                  14   to be redressed by a favorable decision." See Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

                                  15   1547 (2016). Defendants contend Schulz has failed to plead factual allegations showing

                                  16   he has suffered an injury in fact.4

                                  17          "In the ADA context," a plaintiff establishes an "injury in fact" by showing he

                                  18   "encountered at least one barrier that interfered with [his] access to [a] particular public

                                  19   facility" and he "intends to return or is deterred from returning to that facility." See Kirola

                                  20   v. City and County of San Francisco, 860 F.3d 1164, 1174-75 (9th Cir. 2017). Here,

                                  21   Schulz alleges he encountered a "barrier" that precluded his ability to use the San

                                  22   Francisco Bikeshare Program, specifically, defendants' exclusive use of "standard two-

                                  23   wheeled" bicycles that he cannot use (see FAC ¶¶ 17, 26), and that he has been

                                  24   deterred from any further attempt to use the San Francisco Bikeshare Program in light of

                                  25   such asserted barrier (see FAC ¶ 26).

                                  26
                                  27          4
                                              Defendants do not challenge Schulz's allegations as to the other elements of
                                  28   standing.

                                                                                      3
                                  1           Defendants argue Schulz nonetheless lacks standing for the reason that he does

                                  2    not allege "he could independently use any of the adaptive cycles." (See Defs.' Mot. at

                                  3    9:25-26.) Such argument is based on defendants' assertion that a "fundamental"

                                  4    requirement of the San Francisco Bikeshare Program is that a customer be able to "ride a

                                  5    bicycle independently" (see id. at 11:1-2), i.e., "without the assistance of staff" (see id. at

                                  6    4:6-7).5 The issue of whether having no staff at bicycle rental locations is fundamental to

                                  7    the San Francisco Bikeshare Program, however, pertains to the merits of Schulz's claims,

                                  8    see A.G. v. Paradise Valley Unified Sch. Dist., 815 F.3d 1195, 1206 (9th Cir. 2016)

                                  9    (holding plaintiff, to prevail on merits, must show request for "reasonable

                                  10   accommodation" would not "fundamentally alter the nature of the program or service"),

                                  11   not to standing, see, e.g., Kirola, 860 F.3d at 1175 (holding plaintiff sufficiently

                                  12   established injury by identifying barriers she encountered when accessing some city
Northern District of California
 United States District Court




                                  13   libraries and recreation facilities; rejecting, as improperly "conflat[ing] . . . standing with

                                  14   whether she would prevail on the merits," defendant's argument such plaintiff failed to

                                  15   show she lacked meaningful access to any city program in its entirety).

                                  16          Accordingly, at the pleading stage, defendants have not shown the case is subject

                                  17   to dismissal for lack of standing.

                                  18   B. Failure to State a Claim

                                  19          1. Legal Standard

                                  20          Dismissal under Rule 12(b)(6) "can be based on the lack of a cognizable legal

                                  21   theory or the absence of sufficient facts alleged under a cognizable legal theory." See

                                  22

                                  23          5
                                               The Program Agreement requires Motivative LLC to install "Stations" at which
                                  24   bicycles can be rented. (See Lee Decl. Ex. 1 ¶ 3.4.) The Stations consist of (1) a "Kiosk,"
                                       which is a "payment terminal," (2) a "map module," (3) "Docks," which are "locking
                                  25   mechanisms . . . designed to receive a Bicycle for locked storage," and (4) "when
                                       applicable," (a) "Street Treatment(s)," which are "objects used to demarcate the Station,
                                  26   and protect it from adjacent parking and moving traffic," and (b) "Street Markings," which
                                       are "thermoplastic paint markings and/or striping on the pavement." (See id. Ex. 1
                                  27   ¶¶ 1.51, 1.71, 1.151, 1.153, 1.154.) The Program Agreement contains no requirement
                                       that the Stations be staffed, and, indeed, refers to the program as a "self-service bicycle
                                  28   sharing program." (See id. at page 1.)

                                                                                       4
                                  1    Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990). Rule 8(a)(2),

                                  2    however, "requires only 'a short and plain statement of the claim showing that the pleader

                                  3    is entitled to relief.'" See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

                                  4    (quoting Fed. R. Civ. P. 8(a)(2)). Consequently, "a complaint attacked by a Rule 12(b)(6)

                                  5    motion to dismiss does not need detailed factual allegations." See id. Nonetheless, "a

                                  6    plaintiff's obligation to provide the grounds of his entitlement to relief requires more than

                                  7    labels and conclusions, and a formulaic recitation of the elements of a cause of action will

                                  8    not do." See id. (internal quotation, citation, and alteration omitted).

                                  9           In analyzing a motion to dismiss, a district court must accept as true all material

                                  10   allegations in the complaint and construe them in the light most favorable to the

                                  11   nonmoving party. See NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986). "To

                                  12   survive a motion to dismiss, a complaint must contain sufficient factual material, accepted
Northern District of California
 United States District Court




                                  13   as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S.

                                  14   662, 678 (2009) (quoting Twombly, 550 U.S. at 570). "Factual allegations must be

                                  15   enough to raise a right to relief above the speculative level[.]" Twombly, 550 U.S. at 555.

                                  16   Courts "are not bound to accept as true a legal conclusion couched as a factual

                                  17   allegation." See Iqbal, 556 U.S. at 678 (internal quotation and citation omitted).

                                  18          2. Application

                                  19          As noted, the FAC includes eight causes of action. The Court considers the

                                  20   claims in the order they are addressed by the parties in their respective written

                                  21   submissions.

                                  22                  a. Second Cause of Action

                                  23          In the Second Cause of Action, Schulz alleges defendants MTC and San

                                  24   Francisco have violated Title II, Part B, of the ADA. Pursuant to Title II, Part B, "it shall

                                  25   be considered discrimination . . . for a public entity to fail to operate a designated public

                                  26   transportation program or activity conducted in such facilities so that, when viewed in the

                                  27   entirety, the program or activity is readily accessible to and usable by individuals with

                                  28   disabilities." See 42 U.S.C. § 12148(a). Additionally, "[i]f a public entity operates a
                                                                                       5
                                  1    demand responsive system," see 42 U.S.C. § 12144, namely, a "system of providing

                                  2    designated public transportation which is not a fixed route system," see 42 U.S.C.

                                  3    § 12141(1),6 "it shall be considered discrimination . . . for such entity to purchase or lease

                                  4    a new vehicle for use on such system . . . that is not readily accessible to and usable by

                                  5    individuals with disabilities, including individuals who use wheelchairs, unless such

                                  6    system, when viewed in its entirety, provides a level of service to such individuals

                                  7    equivalent to the level of service such system provides to individuals without disabilities,"

                                  8    see 42 U.S.C. § 12144.

                                  9           Here, Schulz alleges defendants MTC and San Francisco, by not providing "any

                                  10   accessible bikes as part of [the San Francisco Bikeshare] Program" (see FAC ¶ 49), have

                                  11   violated the above-referenced statutes, as well as 49 C.F.R. § 37.5, a regulation

                                  12   implemented under the ADA, which provides that "[n]o entity shall discriminate against an
Northern District of California
 United States District Court




                                  13   individual with a disability in connection with the provision of transportation service," see

                                  14   49 C.F.R. § 37.5(a).

                                  15          Defendants argue the San Francisco Bikeshare Program is not a "designated

                                  16   public transportation program," see 42 U.S.C. § 12148(a), and, consequently, the

                                  17   requirements set forth in Title II, Part B, do not apply to said program.

                                  18          The term "designated public transportation" means "transportation (other than

                                  19   public school transportation) by bus, rail, or any other conveyance (other than

                                  20   transportation by aircraft or intercity or commuter rail transportation (as defined in

                                  21   [another section of the ADA])) that provides the general public with general or special

                                  22   service (including charter service) on a regular and continuing basis." See 42 U.S.C.

                                  23   § 12141(2). If the San Francisco Bikeshare Program is, as Schulz argues, a public

                                  24   transportation program, it would have to be under the theory that a bicycle is a

                                  25   "conveyance."

                                  26
                                              6
                                  27           A "fixed route system" is defined as "a system of providing designated public
                                       transportation on which a vehicle is operated along a prescribed route according to a
                                  28   fixed schedule." See 42 U.S.C.A. § 12141(3).

                                                                                     6
                                  1           "Conveyance" is not defined in the ADA. "Where a statutory term is not defined in

                                  2    the statute, it is appropriate to accord the term its ordinary meaning," United States v.

                                  3    Mohrbacher, 182 F.3d 1041, 1048 (9th Cir. 1999) (internal quotation and citation

                                  4    omitted), and, "[w]hen there is no indication that Congress intended a specific legal

                                  5    meaning for the term, the court may look to sources such as dictionaries for a definition,"

                                  6    id.

                                  7           Schulz, relying on the ordinary meaning of the word, argues "conveyance," as

                                  8    used in § 12141(2), includes a bicycle, as a bicycle is a means by which a person can

                                  9    convey or transport oneself. See, e.g., Webster's Third New International Dictionary 499

                                  10   (2002) (defining "conveyance" as "a means or way of conveying"; providing as example

                                  11   "a means of carrying or transporting something (as persons as passengers): vehicle");

                                  12   Oxford American Dictionary and Language Guide 207 (1999) (defining "conveyance" as
Northern District of California
 United States District Court




                                  13   "a means of transport"; providing as example "a vehicle"). Defendants, however, argue

                                  14   the statutory term "conveyance" refers more narrowly to things that, like buses or railcars,

                                  15   are used by public entities to convey groups of people, and does not include devices that

                                  16   individuals use to convey themselves.

                                  17          Although the definition advocated by Schulz could be supported by the above-

                                  18   referenced broad dictionary definitions of "conveyance," the Court finds Congress, by

                                  19   including in the statute the specific words "bus" and "rail," followed by the general term

                                  20   "any other conveyance," intended the word "conveyance" to have the narrower

                                  21   interpretation proposed by defendants. See Mohrbacher, 182 F.3d at 1048 (holding use

                                  22   of dictionary definitions not appropriate where Congress "intended a specific legal

                                  23   meaning for the term"). Such interpretation is supported by two "related" principles of

                                  24   statutory construction, "noscitur a sociis" and "ejusdem generis." See Yates v. United

                                  25   States, 574 U.S. 528, 135 S. Ct. 1074, 1085-86 (2015).

                                  26          "Noscitur a sociis" means "a word is known by the company it keeps," and is used

                                  27   "to avoid ascribing to one word a meaning so broad that it is inconsistent with its

                                  28   accompanying words, thus giving unintended breadth to the Acts of Congress." See id.
                                                                                     7
                                  1    ((internal quotation and citation omitted). In Yates, for example, the Supreme Court

                                  2    considered the meaning of "tangible object" as used in a criminal statute that provided

                                  3    "[w]hoever knowingly alters, destroys, mutilates, conceals, covers up, falsifies, or makes

                                  4    a false entry in any record, document, or tangible object with the intent to impede,

                                  5    obstruct, or influence [a federal] investigation" is punishable by a fine or imprisonment,

                                  6    see id. at 1078 (quoting 18 U.S.C. § 1519)); noting "tangible object' follows a list of

                                  7    "objects used to record or preserve information," see id. at 1085, the Supreme Court

                                  8    limited the term to mean an object "used to record or preserve information," see id. at

                                  9    1088-89; see also id. at 1081 (rejecting dictionary definition of "tangible object" as "a

                                  10   discrete thing . . . that possesses physical form") (internal quotations, citations and

                                  11   alterations omitted).

                                  12          Similarly, under the "maxim ejusdem generis," if "general words follow specific
Northern District of California
 United States District Court




                                  13   words in a statutory enumeration, the general words are construed to embrace only

                                  14   objects similar in nature to those objects enumerated by the preceding specific words."

                                  15   See Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 114-15 (2001). In Circuit City, for

                                  16   example, the Supreme Court considered the meaning of a section of the Federal

                                  17   Arbitration Act that excluded "'contracts of employment of seaman, railroad employees,

                                  18   or any other class of workers engaged in foreign or interstate commerce,'" see id. at 109

                                  19   (quoting 9 U.S.C. § 1); in rejecting an argument that the term "contracts of . . . any other

                                  20   class of workers" should be interpreted as "all contracts of employment," it found such

                                  21   interpretation would "fail[ ] to give independent effect to the statute's enumeration of the

                                  22   specific categories of workers which precede it," see id. at 114 (applying ejusdem

                                  23   generis; noting "there would be no need for Congress to use the phrases 'seamen' and

                                  24   'railroad employees' if those same classes of workers were subsumed within the meaning

                                  25   of the 'engaged in . . . commerce' residual clause").

                                  26          Here, given the above authorities, the Court finds the phrase "any other

                                  27   conveyance," as used in § 12141(2), is properly interpreted as something similar to a bus

                                  28   or railcar, i.e., a vehicle used by a public entity to transport groups of people, as opposed
                                                                                     8
                                  1    to a vehicle or other device by which an individual can transport himself or herself. See

                                  2    McBoyle v. United States, 283 U.S. 25, 26-27 (1931) (holding National Motor Vehicle

                                  3    Theft Act's definition of "motor vehicle" as “automobile, automobile truck, automobile

                                  4    wagon, motorcycle, or any other self-propelled vehicle not designed for running on rails”

                                  5    did not include airplanes, as each specified vehicle "is a vehicle running on land"). In

                                  6    particular, in keeping with the reasoning in Circuit City, the Court finds construing

                                  7    "conveyance" to mean any type of vehicle or device capable of transporting a person

                                  8    would fail to give independent effect to the statutory references to "bus" and "rail," see 42

                                  9    U.S.C. § 12141(2); rather, the residual clause "any other conveyance," see id., should be

                                  10   "controlled and defined by reference to the enumerated categories of [conveyances]

                                  11   which are recited just before it," see Circuit City, 532 U.S. at 115, i.e., "bus" and "rail."

                                  12          Lastly, the Court notes that, consistent with the above construction, the
Northern District of California
 United States District Court




                                  13   Department of Transportation ("DOT"), the entity to which Congress delegated the power

                                  14   to issue regulations . . . necessary for carrying out [Title II, Part B]," see 42 U.S.C.

                                  15   § 12149(a), likewise has concluded that "[f]ederal public transportation law does not

                                  16   define bike sharing as a form of public transportation." See https://www.transit.dot.gov/

                                  17   regulations-and-guidance/shared-mobility-faqs-eligibility-under-fta-grant-

                                  18   programs#Eligibility_4.7

                                  19          Accordingly, as the San Francisco Bikeshare Program is not a designated public

                                  20   transportation program, the Second Cause of Action is subject to dismissal.

                                  21                 b. Eighth Cause of Action

                                  22          In the Eighth Cause of Action, Schulz alleges the Motivate Defendants, "[b]y

                                  23   refusing to modify their [San Francisco] Bikeshare Program," have violated 42 U.S.C.

                                  24   § 12184. Section 12184 provides that "[no] individual shall be discriminated against on

                                  25

                                  26          7
                                                In said publication, the DOT explains that agencies may apply for certain federal
                                  27   transportation grants to cover the "cost of installing bike sharing stations and
                                       infrastructure" if said facilities were located near a "transit station or bus stop," but that
                                  28   such grants cannot be used to purchase bicycles. See id.

                                                                                       9
                                  1    the basis of disability in the full and equal enjoyment of specified public transportation

                                  2    services provided by a private entity that is primarily engaged in the business of

                                  3    transporting people and whose operations affect commerce." See 42 U.S.C. § 12184(a).

                                  4           The term "specified public transportation services," as used in § 12184(a), is

                                  5    defined as "transportation by bus, rail, or any other conveyance (other than by aircraft)

                                  6    that provides the general public with general or special service (including charter service)

                                  7    on a regular and continuing basis." See 42 U.S.C. § 12181(10). As said definition of

                                  8    "specified public transportation services" is, in all material respects, indistinguishable

                                  9    from the definition of "designated public transportation," the Court, for the reasons set

                                  10   forth above with respect to the Second Cause of Action, finds the San Francisco

                                  11   Bikeshare Program is not a specified public transportation service.

                                  12          Accordingly, the Eighth Cause of Action is subject to dismissal.
Northern District of California
 United States District Court




                                  13                    c. First Cause of Action8

                                  14          In the First Cause of Action, Schulz alleges defendants MTC and San Francisco,

                                  15   "[b]y operating an inaccessible [San Francisco] Bikeshare Program through contract with

                                  16   [the] Motivate [Defendants]," have violated Title II, Part A, of the ADA. (See FAC ¶ 38.)

                                  17   Under Title II, Part A, "no qualified individual with a disability shall, by reason of such

                                  18   disability, be excluded from participation in or be denied the benefits of the services,

                                  19   programs, or activities of a public entity, or be subjected to discrimination by any such

                                  20   entity." See 42 U.S.C. § 12132.9

                                  21          Defendants argue Schulz has failed to allege facts to support a finding that he is a

                                  22   "qualified individual with a disability," a term defined in the ADA as "an individual with a

                                  23   disability who, with or without reasonable modifications to rules, policies, or practices, the

                                  24

                                  25          8
                                                  As noted, the Court discusses the claims in the order addressed by the parties.
                                  26          9
                                               Title II, Part A, applies to "all services, programs, and activities provided or made
                                  27   available by public entities," see 28 C.F.R. § 35.102(a), other than "public transportation
                                       services, programs, and activities of public entities," see 28 C.F.R. § 35.102, which, as
                                  28   noted above, are covered by Title II, Part B.

                                                                                      10
                                  1    removal of architectural, communication, or transportation barriers, or the provision of

                                  2    auxiliary aids and services, meets the essential eligibility requirements for the receipt of

                                  3    services or the participation in programs or activities provided by a public entity." See 42

                                  4    U.S.C. § 12131(2).

                                  5           Schulz alleges the San Francisco Bikeshare Program is discriminatory because

                                  6    none of the bicycles are "accessible" to him, as his disability "prevent[s] [him] from riding

                                  7    standard two-wheeled bikes." (See FAC ¶ 17.) Schulz also alleges that bikeshare

                                  8    programs in other locales have "accessible bicycles available for use," including

                                  9    "handcycles, side-by-side tandems, and recumbent tricycles." (See FAC ¶ 18.) Although

                                  10   not clearly expressed in the FAC, said allegations indicate Schulz's theory is that he

                                  11   could meet the essential eligibility requirements of the San Francisco Bikeshare Program

                                  12   if afforded a reasonable accommodation, namely, inclusion of "accessible bicycles" into
Northern District of California
 United States District Court




                                  13   the rental fleet.

                                  14          As defendants point out, however, Schulz does not allege he could use the

                                  15   "accessible bicycles" referenced in the FAC. Moreover, even if Schulz had included such

                                  16   an allegation,10 he acknowledges the San Francisco Bikeshare Program is a "self-

                                  17   service" program (see FAC ¶ 14), and he alleges no facts to support a finding he could

                                  18   use such a self-service program. In particular, Schulz, who, as noted, alleges "he cannot

                                  19   walk or stand without use of mobility assistance devices" (see FAC ¶ 1), does not allege

                                  20   he could rent a bicycle and cycle away from the rental location without any assistance,

                                  21   nor does he allege that, as an accommodation, defendants should be required to staff the

                                  22   rental locations. Additionally, nothing in the Program Agreement indicates, and Schulz

                                  23   does not allege, that the rental locations have lockers or other facilities where Schulz can

                                  24

                                  25          10
                                                Schulz argues he made such an allegation in the government claims he
                                  26   submitted to defendants MTC and San Francisco prior to instituting the instant case.
                                       Even assuming factual allegations in a government claim can be considered to be part of
                                  27   a complaint, Schulz asserted in his government claims that he inquired if "hand cycles"
                                       were available, but did not assert he could operate such device. (See Clefton Decl. Ex. 2
                                  28   ¶ 4; Ex. 3 ¶ 4.)

                                                                                     11
                                  1    store his mobility assistance device while he is using a bicycle, nor does Schulz allege

                                  2    that, as an accommodation, defendants should be required to provide such storage

                                  3    services. In sum, Schulz has failed to plead facts to show there exists an

                                  4    accommodation or accommodations that would allow him to participate in the San

                                  5    Francisco Bikeshare Program.11

                                  6           Accordingly, the First Cause of Action is subject to dismissal.

                                  7                  d. Seventh Cause of Action

                                  8           In the Seventh Cause of Action, Schulz alleges the Motivate Defendants, "[b]y

                                  9    depriving [him] . . . of the opportunity to use the rental service [they] offer[ ]" (see FAC

                                  10   ¶ 92), have violated 42 U.S.C. § 12182. Section 12182 provides that "[n]o individual shall

                                  11   be discriminated against on the basis of disability in the full and equal enjoyment of the

                                  12   goods, services, facilities, privileges, advantages, or accommodations of any place of
Northern District of California
 United States District Court




                                  13   public accommodation by any person who owns, leases (or leases to), or operates a

                                  14   place of public accommodation." See 42 U.S.C. § 12182(a).12

                                  15          The alleged deprivation on which the Seventh Cause of Action is based is the

                                  16   Motivate Defendant's failure to provide "accessible bikes" for rent. (See FAC ¶ 93).

                                  17   Defendants argue § 12182 does not require the Motivate Defendants to rent products

                                  18   other than those they presently offer. As set forth below, the Court agrees.

                                  19          Section § 12182 has been interpreted to mean that "whatever goods or services

                                  20   the place [of public accommodation] provides, it cannot discriminate on the basis of

                                  21
                                              11
                                  22             As Schulz has not identified an accessible bicycle he could use, nor has he
                                       identified other accommodations he may need to rent such an accessible bicycle, the
                                  23   Court does not at this time consider whether any such accommodation would be
                                       reasonable. See A.G., 815 F.3d at 1206 (holding ADA plaintiff must show "defendant
                                  24   failed to make reasonable accommodations that would accommodate the plaintiff's
                                       disability without fundamentally altering the nature of the program or activity" and "that
                                  25   the accommodation would have enabled [him] to meet the program's essential eligibility
                                       requirements") (internal quotation and citation omitted).
                                  26          12
                                               For purposes of § 12182, a "rental establishment" is a place of "public
                                  27   accommodation." See 42 U.S.C. § 12181(7)(E). Schulz alleges the San Francisco
                                       Bikeshare Program "requires users to pay a fee when releasing bikes from a public
                                  28   dock." (See FAC ¶ 90.)

                                                                                     12
                                  1    disability in providing enjoyment of those goods and services." See Weyer v. Twentieth

                                  2    Century Fox Film Corp., 198 F.3d 1104, 1115 (9th Cir. 2000). The statute, however,

                                  3    "does not require provision of different goods or services, just nondiscriminatory

                                  4    enjoyment of those that are provided." See id. In other words, "the purpose of [§ 12182]

                                  5    is to ensure accessibility to the goods offered by a public accommodation, not to alter the

                                  6    nature or mix of goods that the public accommodation offers." See Ford v. Schering-

                                  7    Plough Corp., 145 F.3d 601, 613 (9th Cir. 1998) (internal quotation and citation omitted).

                                  8    The following examples clarify the scope of § 12182:

                                  9           [A] bookstore, for example, must make its facilities and sales operations
                                              accessible to individuals with disabilities, but is not required to stock Brailled
                                  10          or large print books. Similarly, a video store must make its facilities and
                                              rental operations accessible, but is not required to stock closed-captioned
                                  11          video tapes.
                                  12   See id. (internal quotation and citation).
Northern District of California
 United States District Court




                                  13          In light of the above-cited authorities, the Court finds § 12182 does not require the

                                  14   Motivate Defendants to alter their rental inventory to stock types of bicycles they do not

                                  15   presently offer for rent.

                                  16          Accordingly, the Seventh Cause of Action is subject to dismissal.

                                  17                 e. Third Cause of Action

                                  18          In the Third Cause of Action, Schulz alleges defendants MTC and San Francisco,

                                  19   by "failing to make their [San Francisco Bikeshare Program] readily accessible to

                                  20   disabled persons," have violated the Rehabilitation Act. (See FAC ¶ 60.) The

                                  21   Rehabilitation Act provides that "[n]o otherwise qualified individual with a disability in the

                                  22   United States . . . shall, solely by reason of her or his disability, be excluded from the

                                  23   participation in, be denied the benefits of, or be subjected to discrimination under any

                                  24   program or activity receiving Federal financial assistance." See 29 U.S.C. § 794(a).13

                                  25          As "[t]here is no significant difference in analysis of the rights and obligations

                                  26
                                              13
                                  27           Schulz alleges defendants MTC and San Francisco have used "federal financial
                                       assistance" to "fund the operations of the [San Francisco] Bikeshare Program." (See
                                  28   FAC ¶ 59.)

                                                                                     13
                                  1    created by the ADA and the Rehabilitation Act," courts "have applied the same analysis

                                  2    to claims brought under both statutes." See Zukle v. Regents of University of California,

                                  3    166 F.3d 1041, 1045 n.11 (9th Cir. 1999).

                                  4           Accordingly, the Third Cause of Action is subject to dismissal for the reasons

                                  5    stated above with respect to the First and Second Causes of Action.

                                  6                  f. Fourth Cause of Action

                                  7           In the Fourth Cause of Action, Schulz alleges defendants MTC and San Francisco,

                                  8    by "failing to make [the San Francisco Bikeshare Program] readily accessible to and

                                  9    useable by disabled persons," have violated § 11135 of the California Government Code.

                                  10   (See FAC ¶ 66.)

                                  11          Section 11135, in relevant part, provides as follows:

                                  12
Northern District of California




                                              (a) No person in the State of California shall, on the basis of . . . physical
 United States District Court




                                              disability . . . be unlawfully denied full and equal access to the benefits of, or
                                  13          be unlawfully subjected to discrimination under, any program or activity that
                                              is conducted, operated, or administered by the state or by any state
                                  14          agency, is funded directly by the state, or receives any financial assistance
                                              from the state. . . .
                                  15
                                              (b) With respect to discrimination on the basis of disability, programs and
                                  16          activities subject to subdivision (a) shall meet the protections and
                                              prohibitions contained in Section 202 of the federal Americans with
                                  17          Disabilities Act of 1990 (42 U.S.C. Sec. 12132), and the federal rules and
                                              regulations adopted in implementation thereof, except that if the laws of this
                                  18          state prescribe stronger protections and prohibitions, the programs and
                                              activities subject to subdivision (a) shall be subject to the stronger
                                  19          protections and prohibitions.
                                  20   See Cal. Gov't Code § 11135(a)-(b).14

                                  21          As Schulz neither alleges in the FAC nor asserts in his opposition that California

                                  22   law prescribes, as pertinent to bikeshare programs, stronger protections and prohibitions

                                  23   than those provided by the federal authorities referenced in § 11135(b), the Court

                                  24   construes the Fourth Cause of Action as a claim predicated on defendants' alleged

                                  25   violation of § 12132, i.e., the claim alleged in the First Cause of Action.

                                  26
                                              14
                                  27           Schulz alleges "the administration, supervision and operation" of the San
                                       Francisco Bikeshare Program "are funded in part by the State of California." (See FAC
                                  28   ¶ 65.)

                                                                                     14
                                  1           Accordingly, the Fourth Cause of Action is subject to dismissal for the reasons

                                  2    stated above with respect to the First Cause of Action.

                                  3                   g. Fifth Cause of Action

                                  4           In the Fifth Cause of Action, Schulz alleges that all defendants, by engaging in

                                  5    "discrimination" against him "on the basis of his disability" (see FAC ¶ 70), have violated

                                  6    the Unruh Act. Pursuant to the Unruh Act, "[a]ll persons within the jurisdiction of

                                  7    [California] are free and equal, and no matter what their . . . disability . . . are entitled to

                                  8    the full and equal accommodations, advantages, facilities, privileges, or services in all

                                  9    business establishments of every kind whatsoever." See Cal. Civ. Code § 51(b); see

                                  10   also Cal. Civ. Code § 52(a) (providing private cause of action for violation of § 51).

                                  11          Defendants interpret the Fifth Cause of Action as a claim based on violations of

                                  12   the ADA asserted elsewhere in the FAC, and Schulz, in his opposition, does not dispute
Northern District of California
 United States District Court




                                  13   such interpretation.

                                  14          Accordingly, for the reasons stated above with respect to the First, Second,

                                  15   Seventh, and Eighth Causes of Action, the Fifth Cause of Action is subject to dismissal.

                                  16                  h. Sixth Cause of Action

                                  17          In the Sixth Cause of Action, Schulz alleges that all defendants, by "denying [him]

                                  18   access" to the San Francisco Bikeshare Program (see FAC ¶ 80), have violated the

                                  19   California Disabled Persons Act ("DPA"). The DPA provides in relevant part that

                                  20   "[i]ndividuals with disabilities shall be entitled to full and equal access, as other members

                                  21   of the general public to . . . modes of transportation [and] places of accommodation."

                                  22   See Cal. Civ. Code § 54.1(a)(1). "Full and equal access," for purposes of the DPA,

                                  23   "means access that meets the standards of Titles II and III of the [ADA] and federal

                                  24   regulations adopted pursuant thereto, except that, if the laws of [California] prescribe

                                  25   higher standards, it shall mean access that meets those higher standards." See Cal. Civ.

                                  26   Code § 54.1(a)(3).

                                  27          As Schulz neither alleges in the FAC nor asserts in his opposition that, for entities

                                  28   operating bikeshare programs, California law prescribes higher standards than those
                                                                                       15
                                  1    provided in the federal authorities referenced in § 54.1(a)(3), the Court construes the

                                  2    Sixth Cause of Action as a claim predicated on defendants' alleged violations of Titles II

                                  3    and III of the ADA, i.e., the claims alleged as the First, Second, Seventh, and Eighth

                                  4    Causes of Action.

                                  5          Accordingly, for the reasons stated above with respect to the First, Second,

                                  6    Seventh, and Eighth Causes of Action, the Sixth Cause of Action is subject to dismissal.

                                  7                                          CONCLUSION

                                  8          For the reasons stated above, defendants' motion to dismiss is hereby GRANTED,

                                  9    and the FAC is DISMISSED.

                                  10         Should Schulz wish to file a Second Amended Complaint, he shall file it no later

                                  11   than December 23, 2019.

                                  12         IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: December 3, 2019
                                                                                              MAXINE M. CHESNEY
                                  15                                                          United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   16
